

 S3749 ENR: Congressional Accountability Act of 1995 Reform Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3749IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Congressional Accountability Act of 1995 to reform the procedures provided under such
			 Act for the initiation, review, and resolution of claims alleging that
			 employing offices of the legislative branch have violated the rights and
			 protections provided to their employees under such Act, including
 protections against sexual harassment, and for other purposes.1.Short title; references in Act; table of contents(a)Short titleThis Act may be cited as the Congressional Accountability Act of 1995 Reform Act.(b)References in ActExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.).(c)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; references in Act; table of contents.TITLE I—Reform of Dispute Resolution ProceduresSubtitle A—Reform of Procedures for Initiation, Preliminary Review, and Resolution of ClaimsSec. 101. Description of procedures available for consideration of alleged violations.Sec. 102. Reform of process for initiation of procedures.Sec. 103. Preliminary review of claims by hearing officer.Sec. 104. Availability of mediation during process.Subtitle B—Other ReformsSec. 111. Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards in cases of acts by Members.Sec. 112. Automatic referral to Congressional Ethics Committees of disposition of certain claims alleging violations of Congressional Accountability Act of 1995 involving Members of Congress and senior staff.Sec. 113. Availability of remote work assignment or paid leave of absence during pendency of procedures.Sec. 114. Modification of rules on confidentiality of proceedings.Sec. 115. Reimbursement by other employing offices of legislative branch of payments of certain awards and settlements.TITLE II—Improving Operations of Office of Congressional Workplace RightsSec. 201. Reports on awards and settlements.Sec. 202. Workplace climate surveys of employing offices.Sec. 203. Record retention.Sec. 204. Confidential advisors.Sec. 205. GAO study of management practices.Sec. 206. GAO audit of cybersecurity.TITLE III—Miscellaneous ReformsSec. 301. Application of Genetic Information Nondiscrimination Act of 2008.Sec. 302. Extension to unpaid staff of rights and protections against employment discrimination.Sec. 303. Clarification of treatment of Library of Congress visitors.Sec. 304. Notices.Sec. 305. Clarification of coverage of employees of Helsinki and China Commissions.Sec. 306. Training and education programs of other employing offices.Sec. 307. Support for out-of-area covered employees.Sec. 308. Renaming Office of Compliance as Office of Congressional Workplace Rights.TITLE IV—Effective DateSec. 401. Effective date.IReform of Dispute Resolution ProceduresAReform of Procedures for Initiation, Preliminary Review, and Resolution of Claims101.Description of procedures available for consideration of alleged violations(a)Procedures describedSection 401 (2 U.S.C. 1401) is amended to read as follows:401.Procedure for consideration of alleged violations(a)Filing and review of claimsExcept as otherwise provided, the procedure for consideration of an alleged violation of part A of title II consists of—(1)the filing of a claim by the covered employee alleging the violation, as provided in section 402;(2)the preliminary review of the claim, to be conducted by a hearing officer as provided in section 403;(3)mediation as provided in section 404, if requested and agreed to by the parties under that section; and(4)a formal hearing as provided in section 405, subject to Board review as provided in section 406 and judicial review in the United States Court of Appeals for the Federal Circuit as provided in section 407.(b)Right of employee to file civil action(1)Civil actionOnly a covered employee who has filed a claim timely as provided in section 402 and who has not submitted a request for a hearing on the claim pursuant to section 405(a) may, during the period described in paragraph (3), file a civil action in a District Court of the United States with respect to the violation alleged in the claim, as provided in section 408.(2)Effect of filing civil actionNotwithstanding paragraph (2), (3), or (4) of subsection (a), if the covered employee files such a civil action—(A)the preliminary review of the claim by the hearing officer as provided in section 403 shall terminate upon the filing of the action by the covered employee; and(B)the procedure for consideration of the alleged violation shall not include any further review of the claim by the hearing officer as provided in section 403.(3)Period for filing civil actionThe period described in this paragraph with respect to a claim is the 70-day period which begins on the date the covered employee files the claim under section 402.(4)Special rule for employees who fail to state a claim for which relief may be grantedNotwithstanding paragraph (3), if a covered employee receives a written notice from the hearing officer under section 403(d)(2) that the employee has the right to file a civil action with respect to the claim in accordance with section 408, the covered employee may file the civil action not later than 90 days after receiving such written notice.(c)Special rule for Architect of the Capitol and Capitol PoliceIn the case of an employee of the Office of the Architect of the Capitol or of the Capitol Police, the Office, after receiving a claim filed under section 402, may recommend that the employee use the grievance procedures of the Architect of the Capitol or the Capitol Police for resolution of the employee’s grievance for a specific period of time. Any deadline in this Act relating to a claim for which the employee is using the grievance procedures, that has not already passed by the first day of that specific period, shall be stayed during that specific period.(d)Election of remedies for Library of Congress(1)DefinitionsIn this subsection:(A)Direct actThe term direct Act means an Act (other than this Act), or provision of the Revised Statutes, that is specified in section 201, 202, or 203.(B)Direct provisionThe term direct provision means a provision (including a definitional provision) of a direct Act that applies the rights or protections of a direct Act (including rights and protections relating to nonretaliation or noncoercion) to a Library claimant.(C)Library claimantThe term Library claimant means, with respect to a direct provision, an employee of the Library of Congress who is covered by that direct provision.(2)Election after proceedings initially brought under this ActA Library claimant who initially files a claim for an alleged violation as provided in section 402 may, at any time before the date that is 10 days after a hearing officer submits the report on the preliminary review of the claim under section 403(c), elect to bring the claim for a proceeding before the corresponding Federal agency under the corresponding direct provision, instead of continuing with the procedures applicable to the claim under this title or filing a civil action in accordance with section 408.(3)Election after proceedings initially brought under other civil rights or labor lawA Library claimant who initially brings a claim, complaint, or charge under a direct provision for a proceeding before a Federal agency may, prior to requesting a hearing under the agency’s procedures, elect to—(A)continue with the agency’s procedures and preserve the option (if any) to bring any civil action relating to the claim, complaint, or charge, that is available to the Library claimant; or(B)file a claim with the Office under section 402 and continue with the corresponding procedures of this title available and applicable to a covered employee.(4)TimingA Library claimant who meets the initial deadline under section 402(d) for filing a claim under this title, or any initial deadline for bringing a claim, complaint, or charge under the applicable direct provision, and then elects to change to alternative procedures as described in paragraph (2) or (3)(B), shall be considered to meet any initial deadline for the alternative procedures.(5)ApplicationThis subsection shall take effect and shall apply as described in section 153(c) of the Legislative Branch Appropriations Act, 2018 (Public Law 115–141) (except to the extent such section applies to any violation of section 210 or a provision of an Act specified in section 210).(e)Rights of parties to retain private counselNothing in this Act may be construed to limit the authority of any individual (including a covered employee, the head of an employing office, or an individual who is alleged to have committed personally an act which consists of a violation of part A of title II) to retain counsel to protect the interests of the individual at any point during any of the procedures provided under this title for the consideration of an alleged violation of part A of title II, including as provided under section 415(d)(8) with respect to individuals subject to a reimbursement requirement of section 415(d).(f)Standards for assertions made by partiesAny party in any of the procedures provided under this title, as well as any counsel or other person representing a party in any of such procedures, shall have an obligation to ensure that, to the best of the party’s knowledge, information, and belief, as formed after an inquiry which is reasonable under the circumstances, each of the following is correct:(1)No pleading, written motion, or other paper is presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of resolution of the matter.(2)The claims, defenses, and other legal contentions the party advocates are warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new law.(3)The factual contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable opportunity for further review or discovery.(4)The denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on belief or a lack of information.(g)ProcedureNothing in this Act shall be construed to supersede or limit section 225(d)(2).. (b)Conforming amendment relating to civil actionSection 408(a) (2 U.S.C. 1408(a)) is amended—(1)by striking section 404 and inserting section 401;(2)by striking who has completed counseling under section 402 and mediation under section 403; and(3)by striking the second sentence.(c)Other conforming amendments to title IVTitle IV is amended—(1)by striking section 404 (2 U.S.C. 1404); and(2)by redesignating section 403 (2 U.S.C. 1403) as section 404.(d)Miscellaneous conforming amendmentSection 225 (2 U.S.C. 1361) is amended—(1)by striking subsection (e); and(2)by redesignating subsection (f) as subsection (e).(e)Clerical amendmentsThe table of contents is amended—(1)by striking the item relating to section 404; and(2)by redesignating the item relating to section 403 as relating to section 404.102.Reform of process for initiation of procedures(a)Initiation of proceduresSection 402 (2 U.S.C. 1402) is amended to read as follows:402.Initiation of procedures(a)Claim(1)Filing of claimTo commence a proceeding under this title, a covered employee alleging a violation of law made applicable under part A of title II shall file a claim with the Office. The Office shall not accept a claim which is filed after the deadline applicable under subsection (d).(2)Contents of claimThe claim filed under this section shall be made in writing under oath or affirmation, shall describe the facts that form the basis of the claim and the violation that is being alleged, shall identify the employing office alleged to have committed the violation or in which the violation is alleged to have occurred, and shall be in such form as the Office requires.(3)No effect on ability of covered employee to seek information from Office or pursue reliefNothing in paragraph (2), or subsection (b) or (c), may be construed to limit the ability of a covered employee—(A)to contact the Office or any other appropriate office prior to filing a claim under this section to seek information regarding the employee’s rights under this Act and the procedures available under this Act;(B)in the case of a covered employee of an employing office of the House of Representatives or Senate, to refer information regarding an alleged violation of part A of title II to the Committee on Ethics of the House of Representatives or the Select Committee on Ethics of the Senate (as the case may be); or(C)to file a civil action in accordance with section 401(b).(b)Initial processing of claim(1)Intake and recording; notification to employing officeUpon the filing of a claim by a covered employee under subsection (a), the Office shall take such steps as may be necessary for the initial intake and recording of the claim, including providing each party with all relevant information with respect to the rights of the party under this Act, and shall transmit immediately a copy of the claim to the head of the employing office and the designated representative of that office.(2)Special notification requirements for claims based on acts by Members of
 Congress(A)In generalIn the case of a claim alleging a violation described in subparagraph (B) which consists of a violation described in section 415(d)(1)(A) by an individual, upon the filing of the claim under subsection (a), the Office shall notify immediately such individual of the claim, the possibility that the individual may be required to reimburse the account described in section 415(a) for the reimbursable portion of any award or settlement in connection with the claim, and the right of the individual under section 415(d)(8) to intervene in any mediation, hearing, or civil action under this title with respect to the claim.(B)Violations describedA violation described in this subparagraph is—(i)harassment that is unlawful under section 201(a) or 206(a); or(ii)intimidation, reprisal, or discrimination that is unlawful under section 207 and is taken against a covered employee because of a claim alleging a violation described in clause (i).(c)Use of secure electronic reporting and tracking system(1)Establishment and operation of secure systemThe Office shall establish and operate a secure electronic reporting system through which a covered employee may initiate a proceeding under this title, and which will keep an electronic record of the date and time at which the proceeding is initiated and will track all subsequent actions or proceedings occurring with respect to the proceeding under this title.(2)Accessibility to all partiesThe system shall be accessible to all parties to such actions or proceedings, but only until the completion of such actions or proceedings.(3)Assessment of effectiveness of proceduresThe Office shall use the information contained in the system to make regular assessments of the effectiveness of the procedures under this title in providing for the timely resolution of claims, and shall submit semi-annual reports on such assessments each year to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.(d)DeadlineA covered employee may not file a claim under this section with respect to an allegation of a violation of law after the expiration of the 180-day period which begins on the date of the alleged violation..(b)Clerical amendmentThe table of contents is amended by amending the item relating to section 402 to read as follows:Sec. 402. Initiation of procedures..103.Preliminary review of claims by hearing officer(a)Preliminary review describedTitle IV (2 U.S.C. 1401 et seq.), as amended by section 101(c), is further amended by inserting after section 402 the following new section:403.Preliminary review of claims(a)Preliminary review by hearing officer(1)AppointmentNot later than 7 days after transmission to the employing office of a claim pursuant to section 402(b), the Executive Director shall appoint a hearing officer to conduct a preliminary review of the claim.(2)Process for appointmentThe Executive Director shall appoint a hearing officer under this subsection in the same manner and in accordance with the same requirements and procedures applicable to the appointment of a hearing officer under section 405(c).(b)Assessments requiredIn conducting a preliminary review of a claim under this section, the hearing officer shall assess each of the following:(1)Whether the claimant is a covered employee authorized to obtain relief relating to the claim under this title.(2)Whether the office which is the subject of the claim is an employing office under this Act.(3)Whether the individual filing the claim has met the applicable deadlines for filing the claim under this title.(4)The identification of factual and legal issues involved with respect to the claim.(5)The specific relief sought by the individual.(6)Whether, on the basis of the assessments made under paragraphs (1) through (5), the individual filing the claim is a covered employee who has stated a claim for which, if the allegations contained in the claim are true, relief may be granted under this title.(7)The potential for the settlement of the claim without a formal hearing as provided under section 405 or a civil action as provided under section 408.(c)Report on review(1)ReportNot later than 30 days after a claim is filed under section 402, the hearing officer shall submit to the individual filing the claim and the office which is the subject of the claim a report on the preliminary review conducted under this section, and shall include in the report the hearing officer's determination as to whether the individual is a covered employee who has stated a claim for which relief may be granted under this title (as described in paragraph (6) of subsection (b)). The submission of the report shall conclude the preliminary review.(2)Extension of deadlineThe hearing officer may (upon notice to the individual filing the claim and the employing office which is the subject of the claim) use an additional period of not to exceed 30 days to conclude the preliminary review.(d)Effect of determination of failure to state claim for which relief may be grantedIf the hearing officer’s report on the preliminary review of a claim under subsection (c) includes the determination that the individual filing the claim is not a covered employee or has not stated a claim for which relief may be granted under this title—(1)the individual (including an individual who is a Library claimant, as defined in section 401(d)(1)) may not obtain a formal hearing with respect to the claim as provided under section 405; and(2)the hearing officer shall provide the individual and the Executive Director with a written notice that the individual may file a civil action with respect to the claim in accordance with section 408.(e)Transmission of report on preliminary review of certain claims to Congressional Ethics CommitteesIn the case of a hearing officer’s report under subsection (c) on the preliminary review of a claim alleging a violation described in section 415(d)(1)(A), the hearing officer shall transmit the report to—(1)the Committee on Ethics of the House of Representatives, in the case of such an act by a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress); or(2)the Select Committee on Ethics of the Senate, in the case of such an act by a Senator..(b)Deadline for requesting hearing after preliminary reviewSection 405(a) (2 U.S.C. 1405(a)) is amended to read as follows:(a)Requirement for hearings to commence in Office(1)Hearing required upon requestIf, not later than 10 days after a hearing officer submits the report on the preliminary review of a claim under section 403(c), a covered employee submits a request to the Executive Director for a hearing under this section, the Executive Director shall appoint an independent hearing officer pursuant to subsection (c) to consider the claim and render a decision, and a hearing shall be commenced in the Office.(2)ExceptionsParagraph (1) does not apply with respect to the claim if—(A)the hearing officer’s report on the preliminary review of the claim under section 403(c) includes the determination that the individual filing the claim is not a covered employee who has stated a claim for which relief may be granted under this title (as described in section 403(d)); or(B)the covered employee files a civil action as provided in section 408 with respect to the claim..(c)Prohibiting hearing officer conducting preliminary review from conducting hearingSection 405(c) (2 U.S.C. 1405(c)) is amended by adding at the end the following new paragraph:(3)Prohibiting hearing officer conducting preliminary review from conducting hearingThe Executive Director may not appoint a hearing officer to conduct a hearing under this section with respect to a claim if the hearing officer conducted the preliminary review with respect to the claim under section 403..(d)Deadline for commencement of hearing; permitting additional timeSection 405(d) (2 U.S.C. 1405(d)) is amended by striking paragraph (2) and inserting the following:(2)commenced no later than 90 days after the Executive Director receives the covered employee’s request for the hearing under subsection (a), except that, upon mutual agreement of the parties or for good cause, the Office shall extend the time for commencing a hearing for not more than an additional 30 days; and.(e)Other conforming amendments relating to hearings conducted by Office of Congressional Workplace
 RightsSection 405 (2 U.S.C. 1405) is amended as follows:(1)In the heading, by striking Complaint and.(2)In subsection (c)(1), by striking complaint and inserting request for a hearing under subsection (a).(3)In subsection (d) in the matter preceding paragraph (1), by striking complaint and inserting claim.(4)In subsection (g), by striking complaint and inserting claim.(f)Other conforming amendmentThe heading of section 414 (2 U.S.C. 1414) is amended by striking of complaints.(g)Clerical amendmentsThe table of contents, as amended by section 101(e), is further amended as follows:(1)By inserting after the item relating to section 402 the following new item:Sec. 403. Preliminary review of claims..(2)By amending the item relating to section 405 to read as follows:Sec. 405. Hearing..(3)By amending the item relating to section 414 to read as follows:Sec. 414. Settlement. .104.Availability of mediation during process(a)Availability of mediationSection 404(a) (2 U.S.C. 1403(a)), as redesignated by section 101(c), is amended to read as follows:(a)Availability of mediation(1)Notification regarding mediation(A)Covered employeeUpon receipt of a claim under section 402, the Office shall notify the covered employee who filed the claim about the process for mediation under this section and the deadlines applicable to such mediation.(B)Employing officeUpon transmission to the employing office of the claim pursuant to section 402(b), the Office shall notify the employing office about the process for mediation under this section and the deadlines applicable to such mediation.(2)Initiation(A)In generalDuring the period described in subparagraph (B), either the covered employee who filed a claim under section 402 or the employing office named in the claim may file a request for mediation with the Office, which shall promptly notify the other party. If the other party agrees to the request, the Office shall promptly assign a mediator to the claim, and conduct mediation under this section.(B)TimingA covered employee or an employing office may file a request for mediation under subparagraph (A) during the period beginning on the date that the covered employee or employing office, respectively, receives a notification under paragraph (1) regarding a claim under section 402 and ending on the date on which a hearing officer issues a written decision relating to the claim under section 405(g) or the covered employee files a civil action with respect to the claim in accordance with section 408, as applicable.(3)Failure to request or accept mediation to have no effect on treatment of claimThe failure of a party to request mediation under this section with respect to a claim, or the failure of a party to agree to a request for mediation under this section, may not be taken into consideration under any procedure under this title with respect to the claim, including a preliminary review under section 403, a formal hearing under section 405, or a civil action under section 408..(b)Requiring parties to be separated during mediation at request of employeeSection 404(b)(2) (2 U.S.C. 1403(b)(2)), as redesignated by section 101(c), is amended by striking meetings with the parties separately or jointly and inserting meetings with the parties during which, at the request of any of the parties, the parties shall be separated,.(c)Period of mediationSection 404(c) (2 U.S.C. 1403(c)), as redesignated by section 101(c), is amended by striking the first 2 sentences and inserting the following: The mediation period shall be 30 days, beginning on the first day after the second party agrees to the request for the mediation. The mediation period may be extended for one additional period of 30 days at the joint request of the covered employee and employing office. Any deadline in this Act relating to a claim for which mediation has been agreed to in this section, that has not already passed by the first day of the mediation period, shall be stayed during the mediation period..BOther Reforms111.Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards in
 cases of acts by Members(a)Mandating reimbursement of amounts paidSection 415 (2 U.S.C. 1415) is amended by adding at the end the following new subsection:(d)Reimbursement by Members of Congress of amounts paid as settlements and awards(1)Reimbursement required for certain violations(A)In generalSubject to subparagraphs (B) and (D), if a payment is made from the account described in subsection (a) for an award or settlement in connection with a claim alleging a violation described in subparagraph (C) committed personally by an individual who, at the time of committing the violation, was a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, the individual shall reimburse the account for the amount of the award or settlement for the claim involved.(B)ConditionsIn the case of an award made pursuant to a decision of a hearing officer under section 405, or a court in a civil action, subparagraph (A) shall apply only if the hearing officer or court makes a separate finding that a violation described in subparagraph (C) occurred which was committed personally by an individual who, at the time of committing the violation, was a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, and such individual shall reimburse the account for the amount of compensatory damages included in the award as would be available if awarded under section 1977A(b)(3) of the Revised Statutes (42 U.S.C. 1981a(b)(3)) irrespective of the size of the employing office. In the case of a settlement for a claim described in section 416(d)(3), subparagraph (A) shall apply only if the conditions specified in section 416(d)(3) for requesting reimbursement are met.(C)Violations describedA violation described in this subparagraph is—(i)harassment that is unlawful under section 201(a) or 206(a); or(ii)intimidation, reprisal, or discrimination that is unlawful under section 207 and is taken against a covered employee because of a claim alleging a violation described in clause (i).(D)Multiple claimsIf an award or settlement is made for multiple claims, some of which do not require reimbursement under this subsection, the individual described in subparagraph (A) shall only be required to reimburse for the amount (referred to in this Act as the reimbursable portion) that is—(i)described in subparagraph (A), subject to subparagraph (B); and(ii)included in the portion of the award or settlement attributable to a claim requiring reimbursement.(2)Withholding amounts from compensation(A)Establishment of timetable and procedures by CommitteesFor purposes of carrying out subparagraph (B), the applicable Committee shall establish a timetable and procedures for the withholding of amounts from the compensation of an individual who is a Member of the House of Representatives or a Senator.(B)DeadlineThe payroll administrator shall withhold from an individual’s compensation and transfer to the account described in subsection (a) (after making any deposit required under section 8432(f) of title 5, United States Code) such amounts as may be necessary to reimburse the account described in subsection (a) for the reimbursable portion of the award or settlement described in paragraph (1) if the individual has not reimbursed the account as required under paragraph (1) prior to the expiration of the 90-day period which begins on the date a payment is made from the account for such an award or settlement.(C)Applicable committee definedIn this paragraph, the term applicable Committee means—(i)the Committee on House Administration of the House of Representatives, in the case of an individual who, at the time of the withholding, is a Member of the House; or(ii)the Committee on Rules and Administration of the Senate, in the case of an individual who, at the time of the withholding, is a Senator.(3)Use of amounts in Thrift Savings Fund as source of reimbursement(A)In generalIf, by the expiration of the 180-day period that begins on the date a payment is made from the account described in subsection (a) for an award or settlement described in paragraph (1), an individual who is subject to a reimbursement requirement of this subsection has not reimbursed the account for the entire reimbursable portion as required under paragraph (1), withholding and transfers of amounts shall continue under paragraph (2) if the individual remains employed in the same position, and the Executive Director of the Federal Retirement Thrift Investment Board shall make a transfer described in subparagraph (B).(B)TransfersThe transfer by such Executive Director is a transfer, from the account of the individual in the Thrift Savings Fund to the account described in subsection (a), of an amount equal to the amount of that reimbursable portion of the award or settlement, reduced by—(i)any amount the individual has reimbursed, taking into account any amounts withheld under paragraph (2); and(ii)if the individual remains employed in the same position, any amount that the individual is scheduled to reimburse, taking into account any amounts to be withheld under the individual's timetable under paragraph (2).(C)Initiation of transferNotwithstanding section 8435 of title 5, United States Code, the Executive Director described in subparagraph (A) shall make the transfer under subparagraph (A) upon receipt of a written request to the Executive Director from the Secretary of the Treasury, in the form and manner required by the Executive Director.(D)Coordination between payroll administrator and the Executive DirectorThe payroll administrator and the Executive Director described in subparagraph (A) shall carry out this paragraph in a manner that ensures the coordination of the withholding and transferring of amounts under this paragraph, in accordance with regulations promulgated by the Board under section 303 and such Executive Director.(4) Administrative wage garnishment or other collection of wages from a subsequent position(A)Individual subject to garnishment or other collectionSubparagraph (B) shall apply to an individual who is subject to a reimbursement requirement of this subsection if, at any time after the expiration of the 270-day period that begins on the date a payment is made from the account described in subsection (a) for an award or settlement described in paragraph (1), the individual—(i)has not reimbursed the account for the entire reimbursable portion as required under paragraph (1), through withholdings or transfers under paragraphs (2) and (3);(ii)is not serving in a position as a Member of the House of Representatives or a Senator; and(iii)is employed in a subsequent non-Federal position.(B)Garnishment or other collection of wagesOn the expiration of that 270-day period, the amount of the reimbursable portion of an award or settlement described in paragraph (1) (reduced by any amount the individual has reimbursed, taking into account any amounts withheld or transferred under paragraph (2) or (3)) shall be treated as a claim of the United States and transferred to the Secretary of the Treasury for collection. Upon that transfer, the Secretary of the Treasury shall collect the claim, in accordance with section 3711 of title 31, United States Code, including by administrative wage garnishment of the wages of the individual described in subparagraph (A) from the position described in subparagraph (A)(iii). The Secretary of the Treasury shall transfer the collected amount to the account described in subsection (a).(5)Notification to Office of Personnel Management and Secretary of the Treasury(A)Individual subject to annuity or social security withholdingSubparagraph (B) shall apply to an individual subject to a reimbursement requirement of this subsection if, at any time after the expiration of the 270-day period described in paragraph (4)(A), the individual—(i)has not served in a position as a Member of the House of Representatives or a Senator during the preceding 90 days; and(ii)is not employed in a subsequent non-Federal position.(B)Annuity or social security withholdingIf, at any time after the 270-day period described in paragraph (4)(A), the individual described in subparagraph (A) has not reimbursed the account described in subsection (a) for the entire reimbursable portion of the award or settlement described in paragraph (1) (as determined by the Secretary of the Treasury), through withholdings, transfers, or collections under paragraphs (2) through (4), the Secretary of the Treasury (after consultation with the payroll administrator)—(i)shall notify the Director of the Office of Personnel Management, who shall take such actions as the Director considers appropriate to withhold from any annuity payable to the individual under chapter 83 or chapter 84 of title 5, United States Code, and transfer to the account described in subsection (a), such amounts as may be necessary to reimburse the account for the remainder of the reimbursable portion of an award or settlement described in paragraph (1); and(ii)shall (if necessary), notwithstanding section 207 of the Social Security Act (42 U.S.C. 407), take such actions as the Secretary of the Treasury considers appropriate to withhold from any payment to the individual under title II of the Social Security Act (42 U.S.C. 401 et seq.) and transfer to the account described in subsection (a), such amounts as may be necessary to reimburse the account for the remainder of the reimbursable portion of an award or settlement described in paragraph (1).(6)Coordination between OPM and TreasuryThe Director of the Office of Personnel Management and the Secretary of the Treasury shall carry out paragraph (5) in a manner that ensures the coordination of the withholding and transferring of amounts under such paragraph, in accordance with regulations promulgated by the Director and the Secretary.(7)CertificationOnce the Executive Director determines that an individual who is subject to a reimbursement requirement of this subsection has reimbursed the account described in subsection (a) for the entire reimbursable portion, the Executive Director shall prepare a certification that the individual has completed that reimbursement, and submit the certification to—(A)the Committees on House Administration and Ethics of the House of Representatives, in the case of an individual who, at the time of committing the act involved, was a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress); and(B)the Select Committee on Ethics of the Senate, in the case of an individual who, at the time of committing the act involved, was a Senator.(8)Right to interveneAn individual who is subject to a reimbursement requirement of this subsection shall have the unconditional right to intervene in any mediation, hearing, or civil action under this title to protect the interests of the individual in the determination of whether an award or settlement described in paragraph (1) should be made, and the amount of any such award or settlement, except that nothing in this paragraph may be construed to require the covered employee who filed the claim to be deposed by counsel for the individual in a deposition that is separate from any other deposition taken from the employee in connection with the hearing or civil action.(9)DefinitionsIn this subsection:(A)Non-Federal positionThe term non-Federal position means a position other than the position of an employee, as defined in section 2105(a) of title 5, United States Code.(B)Payroll administratorThe term payroll administrator means—(i)in the case of an individual who is a Member of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this subsection; or(ii)in the case of an individual who is a Senator, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this subsection..(b)Conforming amendmentSection 8437(e)(3) of title 5, United States Code, is amended by inserting an obligation of the Executive Director to make a transfer under section 415(d)(3) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(d)(3)), before or an obligation.(c)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to claims made on or after the date of the enactment of this Act.112.Automatic referral to Congressional Ethics Committees of disposition of certain claims alleging
			 violations of Congressional Accountability Act of 1995 involving Members
 of Congress and senior staffSection 416(e) (2 U.S.C. 1416(e)) is amended to read as follows:(e)Automatic referral to Congressional Ethics Committee of dispositions of claims involving Members of Congress and senior staff(1)ReferralUpon the final disposition under this title (as described in paragraph (6)) of a claim alleging a violation described in section 415(d)(1)(C) committed personally by a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, or by a senior staff of the House of Representatives or Senate, the Executive Director shall refer the claim to—(A)the Committee on Ethics of the House of Representatives, in the case of a Member or senior staff of the House; or(B)the Select Committee on Ethics of the Senate, in the case of a Senator or senior staff of the Senate.(2)Access to records and informationIf the Executive Director refers a claim to a Committee under paragraph (1), the Executive Director shall provide the Committee with access to the records of any preliminary reviews, hearings, or decisions of the hearing officers and the Board under this Act, and any information relating to an award or settlement paid, in response to such claim.(3)Review by Senate ethics committee of settlements of certain claimsAfter the receipt of a settlement agreement for a claim that includes an allegation of a violation described in section 415(d)(1)(C) committed personally by a Senator, the Select Committee on Ethics of the Senate shall—(A)not later than 90 days after that receipt, review the settlement agreement;(B)determine whether an investigation of the claim is warranted; and(C)if the Select Committee determines, after the investigation, that the claim that resulted in the settlement involved an actual violation described in section 415(d)(1)(C) committed personally by the Senator, then the Select Committee shall notify the Executive Director to request the reimbursement described in section 415(d) and include the settlement in the report required by section 301(l).(4)Protection of personally identifiable informationIf a Committee to which a claim is referred under paragraph (1) issues a report with respect to the claim, the Committee shall ensure that the report does not directly disclose the identity or position of the individual who filed the claim.(5)Committee authority to protect identity of a claimant(A)AuthorityIf a Committee to which a claim is referred under paragraph (1) issues a report as described in paragraph (4) concerning a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, or a senior staff of the House of Representatives or Senate, the Committee may make an appropriate redaction to the information or data included in the report if the Chairman and Vice Chairman of the Committee reach agreement—(i)that including the information or data considered for redaction may lead to the unintentional disclosure of the identity or position of a claimant; and(ii)on the precise information or data to be redacted.(B)Notation and statementThe report including any such redaction shall note each redaction and include a statement that the redaction was made solely for the purpose of avoiding such an unintentional disclosure of the identity or position of a claimant.(C)Retention of reportsThe Committee making a redaction in accordance with this paragraph shall retain a copy of the report, without a redaction.(6)Final disposition describedIn this subsection, the final disposition of a claim means any of the following:(A)An order or agreement to pay an award or settlement, including an agreement reached pursuant to mediation under section 404.(B)A final decision of a hearing officer under section 405(g) that is no longer subject to review by the Board under section 406.(C)A final decision of the Board under section 406(e) that is no longer subject to appeal to the United States Court of Appeals for the Federal Circuit under section 407.(D)A final decision in a civil action under section 408 that is no longer subject to appeal.(7)Senior staff definedIn this subsection, the term senior staff means any individual who, at the time a violation occurred, was required to file a report under title I of the Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.)..113.Availability of remote work assignment or paid leave of absence during pendency of procedures(a)In generalTitle IV (2 U.S.C. 1401 et seq.) is amended by adding at the end the following new section:417.Option to request remote work assignment or paid leave of absence during pendency of procedures(a)Options for employees(1)Remote work assignmentAt the request of a covered employee who files a claim alleging a violation of part A of title II by the covered employee’s employing office, during the pendency of any of the procedures available under this title for consideration of the claim, the employing office may permit the covered employee to carry out the employee’s responsibilities from a remote location (referred to in this section as permitting a remote work assignment) where such relocation would have the effect of materially reducing interactions between the covered employee and any person alleged to have committed the violation, instead of from a location of the employing office.(2)Exception for work assignments required to be carried out onsiteIf, in the determination of the covered employee’s employing office, a covered employee who makes a request under this subsection cannot carry out the employee’s responsibilities from a remote location or such relocation would not have the effect described in paragraph (1), the employing office may during the pendency of the procedures described in paragraph (1)—(A)grant a paid leave of absence to the covered employee;(B)permit a remote work assignment and grant a paid leave of absence to the covered employee; or(C)make another workplace adjustment, or permit a remote work assignment, that would have the effect of reducing interactions between the covered employee and any person alleged to have committed the violation described in paragraph (1).(3)Ensuring no retaliationAn employing office may not grant a covered employee’s request under this subsection in a manner which would constitute a violation of section 207.(4)No impact on vacation or personal leaveIn granting leave for a paid leave of absence under this section, an employing office shall not require the covered employee to substitute, for that leave, any of the accrued paid vacation or personal leave of the covered employee.(b)Exception for arrangements subject to collective bargaining agreementsSubsection (a) does not apply to the extent that it is inconsistent with the terms and conditions of any collective bargaining agreement which is in effect with respect to an employing office.. (b)Clerical amendmentThe table of contents is amended by adding at the end of the items relating to title IV the following new item:Sec. 417. Option to request remote work assignment or paid leave of absence during pendency of
 procedures..114.Modification of rules on confidentiality of proceedings(a)MediationSection 416(b) (2 U.S.C. 1416(b)) is amended by striking All mediation and inserting All information discussed or disclosed in the course of any mediation.(b)ClaimsSection 416 (2 U.S.C. 1416), as amended by section 112 and subsection (a) of this section, is further amended—(1)by striking subsection (a);(2)by redesignating subsections (b) through (f) as subsections (a) through (e), respectively;(3)in subsection (b), as redesignated by paragraph (2) of this subsection, by striking subsections (d), (e), and (f) and inserting subsections (c), (d), and (e); and(4)by adding at the end the following:(f)ClaimsNothing in this section may be construed to prohibit a covered employee from disclosing the factual allegations underlying the covered employee's claim, or to prohibit an employing office from disclosing the factual allegations underlying the employing office's defense to the claim, in the course of any proceeding under this title.. 115.Reimbursement by other employing offices of legislative branch of payments of certain awards and
 settlements(a)Requiring reimbursementSection 415 (2 U.S.C. 1415), as amended by section 111, is further amended by adding at the end the following new subsection:(e)Reimbursement by employing offices(1)Notification of payments made from accountAs soon as practicable after the Executive Director is made aware that a payment of an award or settlement under this Act has been made from the account described in subsection (a) in connection with a claim alleging a violation of section 201(a) or 206(a) by an employing office (other than an employing office of the House of Representatives or an employing office of the Senate), the Executive Director shall notify the head of the employing office that the payment has been made, and shall include in the notification a statement of the amount of the payment.(2)Reimbursement by officeNot later than 180 days after receiving a notification from the Executive Director under paragraph (1), the head of the employing office involved shall transfer to the account described in subsection (a), out of any funds available for operating expenses of the office, a payment equal to the amount specified in the notification.(3)Timetable and procedures for reimbursementThe head of an employing office shall transfer a payment under paragraph (2) in accordance with such timetable and procedures as may be established under regulations promulgated by the Office..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments made under section 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) for claims filed on or after the date of the enactment of this Act.IIImproving Operations of Office of Congressional Workplace Rights201.Reports on awards and settlements(a)Annual reports on awards and settlements(1)Requiring submission and publication of reportsSection 301 (2 U.S.C. 1381) is amended—(A)in subsection (h)(3), by striking complaint each place it appears and inserting claim; and(B)by adding at the end the following new subsection:(l)Annual reports on awards and settlements(1)In generalSubject to the rules issued by the applicable committee pursuant to paragraph (2):(A)RequirementThe Office shall prepare and submit to Congress, and publish on the public website of the Office, an annual report regarding payments from the account described in section 415(a) that were the result of claims alleging a violation of part A of title II (referred to in this subsection as covered payments).(B)ReportingThe reporting required under this paragraph shall—(i)for a covered payment, or the reimbursable portion of a covered payment, described in paragraph (2), conform to the requirements of the rules issued by the applicable committee under such paragraph; and(ii)for a covered payment, or the portion of a covered payment, not described in paragraph (2)—(I)include the amount of the covered payment or portion of the covered payment and information on the employing office involved; and(II)identify each provision of part A of title II that was the subject of a claim resulting in the covered payment or portion of the covered payment.(C)Reporting periods and datesThe reporting required under this paragraph—(i)for 2019, shall be submitted by the 60th day after the date on which the committees described in paragraph (2) issue the rules described in paragraph (2) and shall reflect covered payments made in calendar year 2019; and(ii)for 2020 and each subsequent calendar year, shall be submitted by January 31 of that year and shall reflect covered payments made in the previous calendar year.(2)Rules regarding reporting of covered payments for employing offices of the house and employing
 offices of the senate(A)In generalNot later than 180 days after the date of the enactment of this subsection, the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate shall each issue rules establishing the content, format, and other requirements for the reporting required under paragraph (1)(B)(i) with respect to—(i)any covered payment made for claims involving an employing office described in any of subparagraphs (A) through (C) of section 101(a)(9) of the House of Representatives or of the Senate, respectively; and(ii)the reimbursable portion of any such covered payment for which there is a finding requiring reimbursement under section 415(d)(1)(B) from a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, respectively.(B)ApplicabilityThe rules issued under subparagraph (A)—(i)by the Committee on House Administration of the House of Representatives shall apply to covered payments made for claims involving employing offices described in subparagraph (A)(i) of the House; and(ii)by the Committee on Rules and Administration of the Senate shall apply to covered payments made for claims involving employing offices described in subparagraph (A)(i) of the Senate.(3)Protection of identity of individuals receiving awards and settlementsIn preparing, submitting, and publishing the reports required under paragraph (1), the Office shall ensure that the identity or position of any claimant is not disclosed.(4)Authority to protect the identity of a claimant(A)In generalIn carrying out paragraph (3), the Executive Director, in consultation with the Board, may make an appropriate redaction to the data included in the report described in paragraph (1) if the Executive Director, in consultation with the Board, determines that including the data considered for redaction may lead to the identity or position of a claimant unintentionally being disclosed. The report shall note each redaction and include a statement that the redaction was made solely for the purpose of avoiding such an unintentional disclosure of the identity or position of a claimant.(B)RecordkeepingThe Executive Director shall retain a copy of the report described in paragraph (1), without redactions.(5)DefinitionIn this subsection, the term claimant means an individual who received an award or settlement, or who made an allegation of a violation against an employing office, under part A of title II..(2)Effective dateThe amendment made by paragraph (1)(B) shall take effect on January 1, 2019.(b)Report on amounts previously paid(1)In generalNot later than 30 days after the date of the enactment of this Act, the Office of Congressional Workplace Rights shall submit to Congress and make available to the public on the Office’s public website a report on all payments made with public funds (to include funds paid from the account described in section 415(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)), an account of the House of Representatives or Senate, or any other account of the Federal Government) prior to the date of the enactment of this Act for awards and settlements in connection with violations of section 201(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1311(a)), or section 207 of such Act (2 U.S.C. 1317), and shall include in the report the following information:(A)The amount paid for each such award or settlement.(B)The source of the public funds used for the award or settlement.(2)Rule of construction regarding identification of House and Senate accountsNothing in paragraph (1)(B) may be construed to require or permit the Office of Congressional Workplace Rights to report the account of any specific office of the House of Representatives or Senate as the source of funds used for an award or settlement.(c)Rulemaking powersSection 501 (2 U.S.C. 1431) is amended in the matter preceding paragraph (1) by inserting , section 301(l), before and 304(c).202.Workplace climate surveys of employing offices(a)Requiring surveysTitle III (2 U.S.C. 1381 et seq.) is amended by adding at the end the following new section:307.Workplace climate surveys of employing offices(a)Requirement to conduct secure surveysNot later than 1 year after the date of the enactment of this section, and every 2 years thereafter, the Office shall conduct a secure survey of employing offices under this Act regarding the workplace environment of such offices. Employee responses to the survey shall be voluntary.(b)Special inclusion of information on sexual harassmentIn each survey conducted under this section, the Office shall survey respondents on attitudes regarding sexual harassment.(c)Methodology(1)In generalThe Office shall conduct each survey under this section in accordance with methodologies established by the Office.(2)ConfidentialityUnder the methodologies established under paragraph (1), all responses to all portions of the survey shall be anonymous and confidential, and each respondent shall be told throughout the survey that all responses shall be anonymous and confidential.(3)Survey formThe Office shall limit the use of any information code or information on the survey form that makes a respondent to the survey, or the respondent’s employing office, individually identifiable.(d)Use of results of surveysThe Office shall furnish the information obtained from the surveys conducted under this section to the Committee on House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate.(e)Consultation with CommitteesThe Office shall carry out this section, including establishment of methodologies and procedures under subsection (c), in consultation with the Committee on House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate..(b)Clerical amendmentThe table of contents is amended by adding at the end of the items relating to title III the following new item:Sec. 307. Workplace climate surveys of employing offices..203.Record retentionSection 301 (2 U.S.C. 1381), as amended by section 201(a), is further amended by adding at the end the following new subsection:(m)Record retentionThe Office shall establish and maintain a program for the permanent retention of its records, including the records of preliminary reviews, mediations, hearings, and other proceedings conducted under title IV..204.Confidential advisorsSection 302 (2 U.S.C. 1382) is amended—(1)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; and(2)by inserting after subsection (c) the following:(d)Confidential advisors(1)In generalThe Executive Director shall—(A)appoint, and fix the compensation of, and may remove, 1 or more confidential advisors to carry out the duties described in this subsection; or(B)designate 1 or more employees of the Office to serve as a confidential advisor.(2)Duties(A)Voluntary servicesA confidential advisor appointed or designated under paragraph (1) shall offer to provide to covered employees described in paragraph (4) the services described in subparagraph (B), which a covered employee may accept or decline.(B)ServicesThe services referred to in subparagraph (A) are—(i)informing, on a privileged and confidential basis, a covered employee who has been subject to a practice that may be a violation of part A of title II about the employee's rights under this Act;(ii)consulting, on a privileged and confidential basis, with a covered employee who has been subject to a practice that may be a violation of part A of title II regarding—(I)the roles, responsibilities, and authority of the Office; and(II)the relative merits of securing private counsel, designating a non-attorney representative, or proceeding without representation for proceedings before the Office;(iii)advising and consulting with, on a privileged and confidential basis, a covered employee who has been subject to a practice that may be a violation of part A of title II regarding any claims the covered employee may have under title IV, the factual allegations that support each such claim, and the relative merits of the procedural options available to the employee for each such claim;(iv)assisting, on a privileged and confidential basis, a covered employee who seeks consideration under title IV of an allegation of a violation of part A of title II in understanding the procedures, and the significance of the procedures, described in title IV, including—(I)assisting or consulting with the covered employee regarding the drafting of a claim to be filed under section 402(a); and(II)consulting with the covered employee regarding the procedural options available to the covered employee after a claim is filed, and the relative merits of each option; and(v)informing, on a privileged and confidential basis, a covered employee who has been subject to a practice that may be a violation of part A of title II about the option of pursuing, in appropriate circumstances, a complaint with the Committee on Ethics of the House of Representatives or the Select Committee on Ethics of the Senate.(C)Continuity of serviceOnce a covered employee has accepted and received any services offered under this section from a confidential advisor appointed or designated under paragraph (1), any other services requested under this subsection by the covered employee shall be provided, to the extent practicable, by the same confidential advisor.(3)QualificationsA confidential advisor appointed or designated under paragraph (1) shall be a lawyer who—(A)is admitted to practice before, and is in good standing with, the bar of a State of the United States, the District of Columbia, or a territory of the United States; and(B)has experience representing clients in cases involving the workplace laws incorporated by part A of title II.(4)Individuals coveredThe services described in paragraph (2) are available to any covered employee (which, for purposes of this subsection, shall include any staff member described in section 201(d) and any former covered employee (including any such former staff member)), except that—(A)a former covered employee may only request such services if the practice that may be a violation of part A of title II occurred during the employment or service of the employee; and(B)a covered employee described in this paragraph may only request such services before the expiration of the 180-day period described in section 402(d).(5)RestrictionsA confidential advisor appointed or designated under paragraph (1)—(A)shall not act as the designated representative for any covered employee in connection with the covered employee’s participation in any proceeding, including any proceeding under this Act, any judicial proceeding, or any proceeding before any committee of Congress;(B)shall not offer or provide services described in paragraph (2)(B) to a covered employee if the covered employee has designated an attorney representative in connection with the covered employee's participation in any proceeding under this Act, except that a confidential advisor may provide general assistance and information to such attorney representative regarding this Act and the role of the Office as the confidential advisor determines appropriate; and(C)shall not serve as a mediator in any mediation conducted pursuant to section 404..205.GAO study of management practices(a)StudyThe Comptroller General of the United States shall conduct a study of the management practices of the Office of Congressional Workplace Rights.(b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the study conducted under subsection (a), and shall include in the report such recommendations as the Comptroller General considers appropriate for improvements to the management practices of the Office of Congressional Workplace Rights.206.GAO audit of cybersecurity(a)AuditThe Comptroller General of the United States shall conduct an audit of the cybersecurity systems and practices of the Office of Congressional Workplace Rights.(b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the audit conducted under subsection (a), and shall include in the report such recommendations as the Comptroller General considers appropriate for improvements to the cybersecurity systems and practices of the Office of Congressional Workplace Rights.IIIMiscellaneous Reforms301.Application of Genetic Information Nondiscrimination Act of 2008Section 102 (2 U.S.C. 1302) is amended by adding at the end the following:(c)Genetic Information Nondiscrimination Act of 2008(1)In generalThe provisions of this Act that apply to a violation of section 201(a)(1) shall be considered to apply to a violation of title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.), consistent with section 207(c) of that Act (42 U.S.C. 2000ff–6(c)).(2)Construction(A)No limitation on other lawsNothing in this section limits the provisions of this Act that apply to a violation of a law described in subparagraph (B).(B)Other lawsA law described in this subparagraph is a law (even if not listed in subsection (a) or this subsection) that explicitly applies one or more provisions of this Act to a violation..302.Extension to unpaid staff of rights and protections against employment discrimination(a)ExtensionSection 201 (2 U.S.C. 1311) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection:(d)Application to unpaid staff(1)In generalSubsections (a) and (b) shall apply with respect to—(A)any staff member of an employing office who carries out official duties of the employing office but who is not paid by the employing office for carrying out such duties (referred to in this subsection as an unpaid staff member), including an intern, an individual detailed to an employing office, and an individual participating in a fellowship program, in the same manner and to the same extent as such subsections apply with respect to a covered employee; and(B)a former unpaid staff member, if the act that may be a violation of subsection (a) occurred during the service of the former unpaid staffer for the employing office.(2)Rule of constructionNothing in paragraph (1) may be construed to extend liability for a violation of subsection (a) to an employing office on the basis of an action taken by any person who is not under the supervision or control of the employing office.(3)Intern definedFor purposes of this subsection, the term intern means an individual who performs service for an employing office which is uncompensated by the United States to earn credit awarded by an educational institution or to learn a trade or occupation, and includes any individual participating in a page program operated by any House of Congress..(b)Technical correction relating to office responsible for disbursement of pay to House employeesSection 101(7) (2 U.S.C. 1301(7)) is amended by striking disbursed by the Clerk of the House of Representatives and inserting disbursed by the Chief Administrative Officer of the House of Representatives.303.Clarification of treatment of Library of Congress visitors(a)ClarificationSection 210 (2 U.S.C. 1331) is amended—(1)by redesignating subsection (h) as subsection (i); and(2)by inserting after subsection (g) the following:(h)Election of remedies relating to rights to public services and accommodations for Library visitors(1)Definition of Library visitorIn this subsection, the term Library visitor means an individual who is eligible to bring a claim for a violation under title II or III of the Americans with Disabilities Act of 1990 (other than a violation for which the exclusive remedy is under section 201) against the Library of Congress.(2)Election of remedies(A)In generalA Library visitor who alleges a violation of subsection (b) by the Library of Congress may, subject to subparagraph (B)—(i)file a charge against the Library of Congress under subsection (d); or(ii)use the remedies and procedures set forth in section 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16), as provided under section 510 (other than paragraph (5)) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12209).(B)TimingA Library visitor that has initiated proceedings under clause (i) or (ii) of subparagraph (A) may elect to change and initiate a proceeding under the other clause—(i)in the case of a Library visitor who first filed a charge pursuant to subparagraph (A)(i), before the General Counsel files a complaint under subsection (d)(3); or(ii)in the case of a Library visitor who first initiated a proceeding under subparagraph (A)(ii), before the Library visitor requests a hearing under the procedures of the Library of Congress described in such subparagraph..(b)Conforming amendmentSection 210(d)(2) (2 U.S.C. 1331(d)(2)) is amended by striking section 403 and inserting section 404.(c)Effective date and applicabilityThe amendments made by subsection (a) shall take effect as if such amendments were included in the enactment of section 153 of the Legislative Branch Appropriations Act, 2018 (Public Law 115–141), and shall apply as specified in section 153(c) of such Act.304.Notices(a)Requiring employing offices to post noticesPart E of title II (2 U.S.C. 1361) is amended by adding at the end the following:226.Notices(a)In generalEvery employing office shall post and keep posted (in conspicuous places upon its premises where notices to covered employees are customarily posted) a notice provided by the Office that—(1)describes the rights, protections, and procedures applicable to covered employees of the employing office under this Act, concerning violations described in subsection (b); and(2)includes contact information for the Office.(b)ViolationsA violation described in this subsection is—(1)discrimination prohibited by section 201(a) (including, in accordance with section 102(c), discrimination prohibited by title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.)) or 206(a); and(2)a violation of section 207 that is related to discrimination described in paragraph (1)..(b)Clerical amendmentThe table of contents is amended by adding at the end of the items relating to part E of title II the following new item:Sec. 226. Notices..305.Clarification of coverage of employees of Helsinki and China Commissions(a)Clarification of CoverageSection 101 (2 U.S.C. 1301), as amended by section 302(b), is further amended—(1)by striking Except as otherwise and inserting (a) In general.—Except as otherwise; and(2)by adding at the end the following new subsection:(b)Clarification of coverage of employees of certain commissions(1)CoverageWith respect to the China Review Commission, the Congressional-Executive China Commission, and the Helsinki Commission—(A)any individual who is an employee of such Commission shall be considered a covered employee for purposes of this Act; and(B)the Commission shall be considered an employing office for purposes of this Act.(2)Authority to provide legal assistance and representationSubject to paragraph (3), legal assistance and representation under this Act, including assistance and representation with respect to the proposal or acceptance of the disposition of a claim under this Act, shall be provided to the China Review Commission, the Congressional-Executive China Commission, and the Helsinki Commission—(A)by the Office of House Employment Counsel of the House of Representatives, in the case of assistance and representation in connection with a claim filed under title IV (including all subsequent proceedings under such title in connection with the claim) at a time when the chair of the Commission is a Member of the House, and in the case of assistance and representation in connection with any subsequent claim under title IV related to the initial claim where the subsequent claim involves the same parties; or(B)by the Office of Senate Chief Counsel for Employment of the Senate, in the case of assistance and representation in connection with a claim filed under title IV (including all subsequent proceedings under such title in connection with the claim) at a time when the chair of the Commission is a Senator, and in the case of assistance and representation in connection with any subsequent claim under title IV related to the initial claim where the subsequent claim involves the same parties.(3)DefinitionsIn this subsection—(A)the term China Review Commission means the United States-China Economic and Security Review Commission established under section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), as enacted into law by section 1 of Public Law 106–398;(B)the term Congressional-Executive China Commission means the Congressional–Executive Commission on the People’s Republic of China established under title III of the U.S.–China Relations Act of 2000 (Public Law 106–286; 22 U.S.C. 6911 et seq.); and(C)the term Helsinki Commission means the Commission on Security and Cooperation in Europe established under the Act entitled An Act to establish a Commission on Security and Cooperation in Europe, approved June 3, 1976 (Public Law 94–304; 22 U.S.C. 3001 et seq.)..(b)Coverage of Stennis Center(1)Treatment of employees as covered employeesSection 101(a)(3) (2 U.S.C. 1301(a)(3)) is amended—(A)by striking or at the end of subparagraph (I);(B)by striking the period at the end of subparagraph (J) and inserting ; or; and(C)by adding at the end the following new subparagraph:(K)the John C. Stennis Center for Public Service Training and Development.. (2)Treatment of Center as employing officeSection 101(a)(9)(D) (2 U.S.C. 1301(a)(9)(D)) is amended by striking and the Office of Technology Assessment and inserting the following: the Office of Technology Assessment, and the John C. Stennis Center for Public Service Training and Development.(c)Conforming amendmentsParagraphs (7) and (8) of section 101(a) (2 U.S.C. 1301(a)) are each amended by striking subparagraphs (C) through (I) and inserting subparagraphs (C) through (K).(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Congressional Accountability Act of 1995.306.Training and education programs of other employing offices(a)Requiring offices to develop and implement programsTitle V (2 U.S.C. 1431 et seq.) is amended—(1)by redesignating section 509 as section 510; and(2)by inserting after section 508 the following new section:509.Training and education programs of employing offices(a)Requiring offices to develop and implement programsEach employing office shall develop and implement a program to train and educate covered employees of the office in the rights and protections provided under this Act, including the procedures available under title IV to consider alleged violations of this Act.(b)Report to committees(1)In generalNot later than 45 days after the beginning of each Congress (beginning with the One Hundred Seventeenth Congress), each employing office shall submit a report to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate on the implementation of the program required under subsection (a).(2)Special rule for first reportNot later than 180 days after the date of the enactment of the Congressional Accountability Act of 1995 Reform Act, each employing office shall submit the report described in paragraph (1) to the Committees described in such paragraph.(c)Exception for offices of CongressThis section does not apply to an employing office of the House of Representatives or an employing office of the Senate..(b)Clerical amendmentThe table of contents is amended—(1)by redesignating the item relating to section 509 as relating to section 510; and(2)by inserting after the item relating to section 508 the following new item:Sec. 509. Training and education programs of employing offices..307.Support for out-of-area covered employees(a)In generalTitle V (2 U.S.C. 1431 et seq.), as amended by section 306(a), is further amended—(1)by redesignating section 510 as section 511; and(2)by inserting after section 509, as inserted by section 306(a), the following:510.Support for out-of-area covered employees(a)In generalAll covered employees whose location of employment is outside of the Washington, DC area (referred to in this section as out-of-area covered employees) shall have equitable access to the resources and services provided by the Office and under this Act as is provided to covered employees who work in the Washington, DC area.(b)Office of Congressional Workplace RightsThe Office shall—(1)establish a method by which out-of-area covered employees may communicate securely with the Office, which shall include an option for real-time audiovisual communication; and(2)provide guidance to employing offices regarding how each office can facilitate equitable access to the resources and services provided under this Act for its out-of-area covered employees, including information regarding the communication methods described in paragraph (1).(c)Employing officesIt is the sense of Congress that each employing office with out-of-area covered employees should use its best efforts to facilitate equitable access to the resources and services provided under this Act for those employees..(b)Clerical amendmentThe table of contents, as amended by section 306(b), is amended—(1)by redesignating the item relating to section 510 as relating to section 511; and(2)by inserting after the item relating to section 509, as inserted by section 306(b), the following new item:Sec. 510. Support for out-of-area covered employees..308.Renaming Office of Compliance as Office of Congressional Workplace Rights(a)RenamingSection 301 (2 U.S.C. 1381) is amended—(1)in the section heading, by striking Office of Compliance and inserting Office of Congressional Workplace Rights; and(2)in subsection (a), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(b)Conforming amendments to Congressional Accountability Act of 1995The Congressional Accountability Act of 1995, as amended by section 305(a), is further amended as follows:(1)In section 101(a)(1) (2 U.S.C. 1301(a)(1)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(2)In section 101(a)(2) (2 U.S.C. 1301(a)(2)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(3)In section 101(a)(3)(H) (2 U.S.C. 1301(a)(3)(H)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(4)In section 101(a)(9)(D) (2 U.S.C. 1301(a)(9)(D)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(5)In section 101(a)(10) (2 U.S.C. 1301(a)(10)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(6)In section 101(a)(11) (2 U.S.C. 1301(a)(11)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(7)In section 101(a)(12) (2 U.S.C. 1301(a)(12)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(8)In section 210(a)(9) (2 U.S.C. 1331(a)(9)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(9)In section 215(e)(1) (2 U.S.C. 1341(e)(1)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(10)In section 220(e)(2)(G) (2 U.S.C. 1351(e)(2)(G)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(11)In the title heading of title III, by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(12)In section 304(c)(4) (2 U.S.C. 1384(c)(4)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(13)In section 304(c)(5) (2 U.S.C. 1384(c)(5)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(c)Clerical amendmentsThe table of contents is amended—(1)by amending the item relating to the heading of title III to read as follows:Title III—Office of Congressional Workplace Rights; and(2)by amending the item relating to section 301 to read as follows:Sec. 301. Establishment of Office of Congressional Workplace Rights..(d)Effective date; references in other laws, rules, and regulationsThe amendments made by this section shall take effect on the date of the enactment of this Act. Any reference to the Office of Compliance in any law, rule, regulation, or other official paper in effect as of such date shall be considered to refer and apply to the Office of Congressional Workplace Rights.IVEffective Date401.Effective date(a)In generalExcept as otherwise provided in this Act, this Act and the amendments made by this Act shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act.(b)No effect on pending proceedingsNothing in this Act or the amendments made by this Act may be construed to affect any proceeding or payment of an award or settlement relating to a claim under title IV of the Congressional Accountability Act of 1995 (2 U.S.C. 1401 et seq.) which is pending as of the date after that 180-day period. If, as of that date, an employee has begun any of the proceedings under that title that were available to the employee prior to that date, the employee may complete, or initiate and complete, all such proceedings, and such proceedings shall remain in effect with respect to, and provide the exclusive proceedings for, the claim involved until the completion of all such proceedings.Speaker of the House of RepresentativesVice President of the United States and President of the Senate